DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7-8 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN 105635902A, to Zhengwei HAN, herein referred to as “Han”.  All citations herein are referring to the English translation of the Han reference supplied in the Applicant’s Information Disclosure Statement dated March 26, 2020.

unlabeled plug jack in figures 7 and 8), a comparison circuit (#41,42), and a control circuit (#41,42) electrically connected in sequence; 
wherein the earphone interface circuit is configured for connection to an audio receiving device (Par.[0055] fig.6 shows an example of a digital audio receiving device for connection to an earphone interface circuit shown in figs.7 and 8); 
wherein the comparison circuit is configured to acquire a voltage value corresponding to an impedance of the audio receiving device via the earphone interface circuit, the voltage value being compared with a reference voltage of the comparison circuit, to output a comparison result to the control circuit (Par.[0053] detection module #41 compares a voltage value of a detected audio receiving device to a preset reference voltage, and outputs the result to switching module #42; wherein the detected voltage value corresponds to an impedance of the audio receiving device, see Par.[0060]); and 
wherein the control circuit judges whether the audio receiving device is a digital audio device according to the comparison result, and switches the earphone interface circuit to digital output when the audio receiving device is determined to be a digital audio device (Par.[0054] a digital or analogue type device is determined based on the comparison of the detected voltage value to the preset reference voltage, where switching module #42 switches to a digital or analog output accordingly).


With respect to claim 7, Han discloses a signal transmission method, wherein the signal transmission method comprises: 
acquiring, by an intelligent terminal via an earphone interface circuit thereof, a voltage value corresponding to impedance of an audio receiving device; 
comparing the voltage value with a reference voltage of a comparison circuit in the intelligent terminal to obtain a comparison result (Par.[0053] detection module #41 acquires and compares a voltage value of a detected audio receiving device to a preset reference voltage, and outputs the result to switching module #42; wherein the detected voltage value corresponds to an impedance of the audio receiving device, see Par.[0060]); 
judging whether the audio receiving device is a digital audio device according to the comparison result; if yes, switching the earphone interface circuit to digital output (Par.[0054] a digital or analogue type device is determined based on the comparison of the detected voltage value to the preset reference voltage, where switching module #42 switches to a digital or analog output accordingly).

With respect to claim 8, Han discloses the signal transmission method according to claim 7, wherein the audio receiving device comprises a microphone channel, a first sound track, and a second sound track, and the operation of acquiring, by an intelligent terminal via an earphone interface circuit thereof, a voltage value corresponding to impedance of an audio receiving device comprises: acquiring, by the intelligent terminal via the earphone interface circuit thereof, voltage values respectively corresponding to Par.[0060][0064] the audio receiving device comprises three channels, L/R/MIC; wherein the earphone interfaces of figs.7 and 8 receive voltages on each channel).

With respect to claim 11, Han discloses a signal transmission circuit, wherein the signal transmission circuit comprises: an earphone interface circuit (unlabeled plug jack in figures 7 and 8), a comparison circuit (#41,42), and a control circuit (#41,42) electrically connected in sequence, 
wherein the earphone interface circuit is configured for connection to an audio receiving device (Par.[0055] fig.6 shows an example of a digital audio receiving device for connection to an earphone interface circuit shown in figs.7 and 8); 
wherein the comparison circuit is configured to acquire a voltage value corresponding to an impedance of the audio receiving device via the earphone interface circuit, the voltage value being compared with a reference voltage of the comparison circuit, to output a comparison result to the control circuit (Par.[0053] detection module #41 compares a voltage value of a detected audio receiving device to a preset reference voltage, and outputs the result to switching module #42; wherein the detected voltage value corresponds to an impedance of the audio receiving device, see Par.[0060]); and 
wherein the control circuit judges whether the audio receiving device is a digital audio device according to the comparison result, and switches the earphone interface circuit to digital output when the audio receiving device is determined to be a digital Par.[0054] a digital or analogue type device is determined based on the comparison of the detected voltage value to the preset reference voltage, where switching module #42 switches to a digital or analog output accordingly).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 105635902A, to Zhengwei HAN.

With respect to claim 17, Han discloses the signal transmission circuit according to claim 11, wherein the control circuit comprises a controller electrically connected to the comparison circuit, and a toggle switch connected to the controller, the controller being configured to receive the comparison result output by the comparison circuit and 
Han does not disclose expressly wherein the switch is a single-pole double throw (SPDT) type switch. 
Official Notice is taken that at the time the invention was filed, SPDT type switches were well-known in the art, and it would have been obvious to a person of ordinary skill in the art to use a SPDT type switch as the switch of Han.  The motivation for doing so would have been to use standard known switch for toggling between the analog and digital outputs of Han. 

With respect to claim 20, Han discloses the intelligent terminal according to claim 1, wherein the control circuit comprises a controller electrically connected to the comparison circuit, and a toggle switch connected to the controller, the controller being configured to receive the comparison result output by the comparison circuit and to control a free terminal of the toggle switch connected to a digital output channel of the earphone interface circuit to conduct when the audio receiving device is determined to be a digital audio device (Par.[0054] #42).
Han does not disclose expressly wherein the switch is a single-pole double throw (SPDT) type switch. 
Official Notice is taken that at the time the invention was filed, SPDT type switches were well-known in the art, and it would have been obvious to a person of ordinary skill in the art to use a SPDT type switch as the switch of Han.  The motivation . 

Allowable Subject Matter
Claims 9-10, 12-16, 18-19 and 21-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Weijand et al (US 20150304769 A1) discloses a method for recognition and arbitration of an input connection. 
Backman (US 20170064456 A1) discloses a headphone and apparatus supporting both digital and analog connectivity. 
Zhang et al (US 20160157008 A1) discloses a transmission method, and multi-channel headset. 
Chien et al (US 20140029770 A1) discloses a hybrid analog/digital headset. 
Johnson et al (US 20140003616 A1) discloses a headset impedance detection. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON R KURR whose telephone number is (571)270-5981.  The examiner can normally be reached on M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JASON R. KURR
Primary Examiner
Art Unit 2654



/JASON R KURR/Primary Examiner, Art Unit 2654